DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application is acknowledged as a Continuation of S.N. 16/327442, now US Patent No. 11,299,048.  Claims 1-20 are pending.
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/327442, filed on 2/22/19.
3.	The IDS filed 2/23/22 has been considered.  The cited documents were made of record in the parent application (supra).
4.	Claim 5 is objected to because of the following informalities:
● At line 2 “breaking” should be --braking--.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


A.	As per claim 13, the claim is unclear insofar as the claim defines the method as further comprising a selecting system which is a structural element and not an additional method step(s).  The claim should positively recite what the additional method step(s) is/are.  This applies to claims 14 and 15 as well.
B.	All claims depending from a rejected claim are also rejected for the same reasons.
5.	Claims 1-20, as best interpreted given the deficiencies noted above, are distinguishable over the prior art.  As per claim 1, the claim recites the functions performed by the microprocessor as set forth in apparatus claim 1 of the patented parent application (US Patent No. 11,299,048).  In particular, setting limits of a maximum angular velocity and a maximum torque of an electric motor according to a predetermined rule set according to the speed of the vehicle and limiting the angular velocity and the torque of the electric motor according to the maximum angular velocity, the maximum torque, and the speed of the vehicle.  Dependent claims 2-20 are distinguishable for at least the same reasons.
6.	The closest prior art is deemed to be Baur et al. (US 2008/0060861) which was made of record in the parent application and cited in the IDS filed 2/23/22.  Baur discloses a vehicle (Fig. 1) including an electric motor with a transmission [0017- the
motor may be directly coupled to at least one wheel], having a fixed gear ratio [0017- motor directly coupled to a least one wheel, thus fixed ratio], to a propelling unit (Fig. 1- wheels), and a virtual gearbox comprising a microprocessor [0024, 0033- processor which simulates virtual gearbox (manual transmission)], operatively interfaced with the motor and programmed to control the motor.  Baur, alone or in combination with the other prior art of record, does not disclose or reasonably suggest setting limits of a maximum angular velocity and a maximum torque of the electric motor according to a predetermined rule set according to the speed of the vehicle and limiting the angular velocity and the torque of the electric motor according to the maximum angular velocity, the maximum torque, and the speed of the vehicle as claimed.  An updated search did not produce any more relevant prior art than the documents already made of record.
7.	Claims 1-4, 6-12 and 18-20 are allowed.  Claims 5 and 13-17 would be allowable if rewritten or amended to overcome the objection(s)/rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661